Motion to dismiss appeal, which is from a money judgment for $1,785, is based upon the grounds: (1) That the judgment rendered in the lower court was a joint judgment against the United States Fidelity *Page 654   Guaranty Company and H.G. Malot, and that Malot has not been made a party to the proceedings in error; (2) that no case-made was ever served on Malot. After this motion to dismiss had been filed, these causes were consolidated by order of this court upon motion filed.
The case-made in No. 8242 was served upon Malot's attorney, and Malot has been made a party defendant in error. It will therefore be seen that the objections urged for dismissal of cause No. 8242 are untenable. But in case No. 8305 said Malot was not made a party to this appeal, and, since the judgment was a joint judgment against Malot and the surety company, he should have been joined in the appeal. Michael v. Isom,43 Okla. 708, 143 P. 1053.
It would therefore seem that the motion to dismiss should be overruled in case No. 8242, and it is so ordered; and that the order consolidating these causes be set aside and cause No. 8305 be dismissed pursuant to the motion.